Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Thomas Malik, DATE: February 10, 1995
Petitioner,

Docket No. C-94-415
Decision No. CR357

-v.-

The Inspector General.

DECISION

By letter dated July 21, 1994, Thomas Malik, the
Petitioner herein, was notified by the Inspector General
(I.G.) of the United States Department of Health & Human
Services (HHS), that it had been decided to exclude him
for a period of five years from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant and Block Grants to States for Social
Services programs.' The I.G. asserted that an exclusion
of at least five years is mandatory under sections
1128(a) (1) and 1128(c)(3)(B) of the Social Security Act
(Act) because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service
under Medicaid.

Petitioner filed a timely request for review of the
I.G.'s action. On September 7, 1994, I held a prehearing
conference in this case. During that conference, the
parties agreed to proceed by filing briefs supported by
documentary evidence.

Thereafter, the I.G. filed a brief and two exhibits. I
identify these exhibits as I.G. Ex. 1 and I.G. Ex. 2.

By telephone on November 21, 1994, counsel for Petitioner
indicated that Petitioner did not wish to file a
responsive brief in this case. However, he stated that
Petitioner would like to offer the three documents
attached to his hearing request as evidence in this case.

1 In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
By letter dated November 28, 1994, I identified these
three documents as P. Ex. 1 through 3. In addition, I
allowed the I.G. additional time to file a submission
indicating whether the I.G. objected to admitting these
dccuments into the record, and to comment on the contents
of the proposed exhibits.

The I.G. submitted a letter stating that she did not
object to admitting P. Ex. 1 through 3 into evidence.

Since neither party has objected to the exhibits offered
by the other party, I admit I.G. Ex. 1 and 2 and P. Ex. 1
through 3.

I have considered the parties’ arguments, supporting
exhibits, and the applicable law. I conclude that there
are no material factual issues in dispute (i.e., the only
matter to be decided is the legal significance of the
undisputed facts). I conclude also that Petitioner is
subject to the minimum mandatory exclusion provisions of
sections 1128(a)(1) and 1128(c)(3)(B) of the Act, and I
affirm the I.G.'s determination to exclude Petitioner
from participation in Medicare and Medicaid for a period
of five years.

APPLICABLE LAW

Sections 1128(a) (1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted’ of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant herein, Petitioner was a
licensed nursing home administrator. Petitioner was
employed as the Administrator of the Arcadia Nursing
Center, a nursing facility located in Gargatha, Virginia.
I.G. EX. 1.

2. Medicaid recipients residing at the Arcadia Nursing
Center entrusted Petitioner with safeguarding their
personal funds in accordance with Medicaid regulations.
I.G. Ex. 1.

3. Medicaid regulations required the Arcadia Nursing
Center to establish and maintain a system which assures a
full and complete and separate accounting of each
resident's personal funds entrusted to the facility on
the resident's behalf. 42 C.F.R. § 483.10(c) (4).
3

4, From January 26 through 28, 1993, Medicaid auditors
conducted a surprise on-site audit of Arcadia Nursing
Center's financial data. The audit revealed that
Petitioner received and deposited $14,919.49 of
residents' personal funds into the facility's operating
account and used the residents' personal funds to pay the
facility's operating expenses. I.G. Ex. 1.

5, Petitioner admitted to Medicaid auditors that his
actions violated Medicaid regulations. Petitioner
admitted that he was aware that residents of Arcadia
Nursing Center were being denied access to their personal
funds and were not earning interest on their personal
funds. 1.G. Ex. 1.

6. Based on information obtained as a result of the
Medicaid audit, the Virginia Accomack County General
District Court issued two warrants. One warrant (Case
No. C93-1275) charged Petitioner with the offense of
knowing failure to deposit, transfer, or maintain
residents' trust funds in a separate account as required
by 42 C.F.R. § 483.10(c)(3 - 8). The other warrant (Case
No. C93-1274) charged Petitioner with the offense of
embezzlement deemed larceny. I.G. Ex. 1, I.G. Ex. 2.

7. Petitioner entered into a plea agreement in which he
agreed to plead guilty to the offense of knowing failure
to deposit, transfer, or maintain residents' trust funds
in a separate account. The Commonwealth of Virginia
agreed to recommend that a fine and suspended jail
sentence be imposed on Petitioner for this offense. I.G.
Ex. 1.

8. Petitioner agreed to plead no contest to the offense
of embezzlement deemed larceny. The Commonwealth of
Virginia agreed to recommend that this warrant be
continued for six months, with the understanding that
this charge would be dismissed if Petitioner engaged in
good behavior during that period of time. I.G. Ex. 1.

9. Pursuant to the plea agreement, on August 30, 1993
Petitioner pled guilty to the offense of knowing failure
to deposit, transfer, or maintain residents' trust funds
in a separate account and the court found Petitioner to
be guilty as charged. Based on its acceptance of
Petitioner's guilty plea, the court imposed a fine of
$1000 and a 30-day suspended jail sentence. I.G. Ex. 2.

10. The Secretary of HHS has delegated to the I.G. the
authority to determine and impose exclusions pursuant to
section 1128 of the Act. 48 Fed. Reg. 21662 (1983).

11. Petitioner's guilty plea, and the court's acceptance
of that plea, constitutes a conviction within the meaning
of sections 1128(a)(1) and 1128(i) of the Act.
4

12. A nursing facility's protection of funds held in
trust for Medicaid recipients who are residents of the
facility is an integral element of the delivery of health
care services under Medicaid.

13. Petitioner was convicted of a criminal offense
"related to the delivery of an item or service" under
Medicaid, within the meaning of section 1128(a)(1) of the
Act.

14. A defendant in a criminal proceeding does not have
to be advised of all the possible consequences which may
flow from his guilty plea, such as temporarily being
barred from government reimbursement for his professional
services.

15. The I.G.'s determination to impose and direct a
five-year exclusion in this case does not violate the
United States Constitution's prohibition against double
jeopardy.

16. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(1) and
1128(c)(3)(B) of the Act. Findings 1 - 15.

17. Neither the I.G. nor an administrative law judge has
the authority to reduce a five-year minimum exclusion
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act.

PETITIONER'S ARGUMENT

Petitioner claims that he entered into a plea agreement
with State officials in order to save the Arcadia Nursing
Center from total financial disaster. He contends that
since he "made the sacrifice of accepting the error alone
to save the [nursing] home", it is "not equitable" to
prevent him from earning a living.

Petitioner contends further that he has received "dual
punishment" for a single offense. Lastly, Petitioner
objects to the fact that he was not informed about the
collateral consequences of pleading guilty.

DISCUSSION

The evidence adduced by the I.G., and not disputed by
Petitioner, demonstrates that Petitioner was convicted of
a criminal offense related to the delivery of an item or
service under Medicaid, within the meaning of section
5

1128(a) (1) of the Act. For this reason, Petitioner's
five-year exclusion is required as a matter of law.’

The first requirement that must be satisfied in order to
establish that the I.G. had the authority to exclude
Petitioner under section 1128(a)(1) of the Act is that
Petitioner must have been convicted of a criminal
offense. Petitioner does not dispute that he was
convicted of a criminal offense within the meaning of the
Act. The undisputed facts establish that Petitioner
entered a guilty plea to the offense of knowing failure
to deposit, transfer, or maintain residents' trust funds
in a separate account, and that the Virginia Accomack
County General District Court accepted Petitioner's
guilty plea. The Act defines the term "convicted of a
criminal offense" to include those circumstances in which
a plea of guilty by an individual has been accepted by a
federal, State, or local court. Act, section 1128(i) (3).
Therefore, I conclude that Petitioner was convicted of a
criminal offense within the meaning of sections
1128(a) (1) and 1128(i) of the Act.

2 In a letter to the Commonwealth Attorney dated
May 12, 1994, Petitioner urges the Commonwealth of
Virginia to dismiss his case based on his good behavior
pursuant to the terms of the plea agreement. Petitioner
appears to take the position in that letter that a
dismissal of his case would undermine the I.G.'s
authority to exclude him under the Act. P. Ex. 3. I
disagree. The record shows that two warrants were issued
charging Petitioner with two separate offenses. Pursuant
to the terms of the plea agreement, Petitioner pled
guilty to the warrant charging him with knowing failure
to deposit, transfer, or maintain residents' trust funds
in a separate account and the court accepted Petitioner's
guilty plea. The I.G. stated in her brief that she
excluded Petitioner based on the court's disposition of
this warrant. The plea agreement provided also that the
disposition of the other warrant charging Petitioner with
embezzlement deemed larceny would be continued, with a
recommendation that the charge would be dismissed in six
months in return for good behavior. Since the I.G. does
not argue that the court's disposition of the warrant
charging Petitioner with the offense of embezzlement
deemed larceny is a basis for the exclusion in this case,
the disposition of that warrant is irrelevant to this
proceeding.
6

I further find that the second requirement of section
1128(a)(1) -- that the criminal offense leading to the
conviction must be related to the delivery of an item or
service under Medicare or Medicaid -- has also been met.
Section 1128(a)(1) encompasses far more than just the
theft of Medicare and Medicaid funds or frauds directed
against the programs. For example, in Jerry L. Edmonson,
DAB CR59 (1989), the petitioner, who was a nursing home
administrator, was convicted of the offense of
misapplying funds that he had held in a fiduciary
capacity for a Medicaid recipient. The administrative
law judge in Edmonson found that the protection of
Medicaid recipients’ funds is an integral element of the
Medicaid services delivered by nursing facilities. Since
the petitioner in Edmonson had been convicted of a
criminal offense affecting an integral element of
Medicaid services, the administrative law judge reasoned
that the petitioner's offense was related to the delivery
of Medicaid services within the meaning of section
1128(a)(1) of the Act. I find that in this case, as in
Edmonson, Petitioner's breach of his fiduciary duty had a
direct impact on the Medicaid's integrity and that it
justifies an exclusion under section 1128(a)(1) of the
Act. See also Gary Gregory, DAB CR274 (1993).

Petitioner claims that he entered into a plea agreement
in order to save the Arcadia Nursing Center from total
financial disaster. He argues that under the
circumstances of this case, it is "not equitable" to
prevent him from earning a living. I conclude that,
based on the undisputed material facts in the record of
this case, the I.G. properly excluded Petitioner from
Medicare and Medicaid pursuant to section 1128(a)(1) of
the Act and that the length of the exclusion is
controlled by section 1128(c)(3)(B), which mandates a
minimum period of exclusion of five years. Since I do
not have the authority to reduce the five-year minimum
exclusion mandated by section 1128(c)(3)(B) of the Act,
the mitigating circumstances which Petitioner alleges
exist in this case could not affect the outcome of this
case.

Petitioner contends that he is receiving "dual
punishment." I take this to mean that Petitioner
contends that his exclusion violates the prohibition
against double jeopardy under the United States
Constitution. Petitioner's argument is without merit.
When an exclusion is imposed pursuant to section 1128 of
the Act, its primary purpose is to protect Medicare and
Medicaid from future misconduct by a provider who has
shown himself to be untrustworthy. Francis Shaenboen
R.Ph., DAB CR97 (1990), aff'd DAB 1249 (1991). Federal
district courts have specifically found that exclusions
under section 1128 are remedial in nature, rather than
punitive, and do not violate the double jeopardy
provisions of the United States Constitution. Manocchio
7

vy. Sullivan, 768 F. Supp. 814 (S.D. Fla. 1991).
Additionally, Petitioner was initially convicted in a
State court, and it has been held that double jeopardy
does not apply to a subsequent federal prosecution based
on facts which led to a State conviction. Abbate v.
United States, 359 U.S. 187 (1959).

In addition, Petitioner's argument that the I.G. is
precluded form imposing an exclusion in this case because
Petitioner did not know that his conviction would result
in an exclusion is without merit. This argument is
essentially the same as an argument made by a petitioner
in the case of Douglas Schram, R.Ph., DAB CR215 (1992),
aff'd DAB 1372 (1992). In rejecting this argument, I
cited U.S. V. Suter, 755 F.2d 523, 525 (7th Cir. 1985)
for the proposition that a defendant in a criminal
proceeding does not have to be advised of all the
possible consequences which may flow from his plea of
guilty, including temporarily being barred from
government reimbursement for his professional services.

CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate
that the Petitioner herein be excluded from Medicare and
Medicaid for’a period of at least five years because of
his conviction of a criminal offense related to the
delivery of items or services under these programs.
Neither the I.G. nor an administrative law judge is
authorized to reduce a five-year mandatory minimum
exclusion.

The five-year exclusion is, therefore, sustained.

/s/

Joseph K. Riotto
Administrative Law Judge

